Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or reasonably suggest the washing machine of independent claim 1 comprising, inter alia, a coupler configured to move up and down along the dewatering shaft and to selectively transmit the torque of the drive motor to the dewatering shaft; a solenoid configured to move the coupler upward along a lengthwise direction of the dewatering shaft to thereby cut off the torque from the drive motor or transmit the torque to the dewatering shaft, the solenoid including a coil that is configured to, based on an electric current being applied to the coil, generate a magnetic field to change a position of the coupler; and a coupler guide rotatably disposed on the dewatering shaft, the coupler guide being configured to be rotated about the dewatering shaft by contacting the coupler that moves upward along the lengthwise direction, and to stop rotating about the dewatering shaft to maintain the position of the coupler.  Such novel and non-obvious configuration provides a washing machine “which selectively restrains the downward movement of the coupler even when the solenoid is stopped from operating. That is, a washing machine is provided that maintains the coupler in position once moved upward or releases the coupler, in a structure where the coupler is mounted on the dewatering shaft in such a way as to restrain it from moving in a circumferential direction and allow it to move freely in a vertical direction.”  (see Applicant’s US PGPUB 2021/0131015 at ¶ [0009]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711